Case: 18-50741      Document: 00514921471         Page: 1    Date Filed: 04/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-50741                              FILED
                                  Summary Calendar                        April 18, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS FRANCISCO IBARRA-MORADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-289-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Luis Francisco Ibarra-Morado argues that his 36-month, within-
guidelines sentence for illegal reentry under 8 U.S.C. § 1326(b)(1) violates his
due process rights because his sentence was enhanced based on a prior felony
conviction that was not charged in the indictment. As he correctly concedes,
his argument is foreclosed by the Supreme Court’s holding in Almendarez-
Torres v. United States, 523 U.S. 224, 239-47 (1998), and he raises the issue


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50741    Document: 00514921471    Page: 2   Date Filed: 04/18/2019


                                No. 18-50741

only to preserve it for further review. See United States v. Pineda-Arrellano,
492 F.3d 624, 625 (5th Cir. 2007).
      AFFIRMED.




                                      2